                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                    DATE FILED: 04/18/19
------------------------------------------------------------------X
GARY TATINTSIAN, on his own behalf and for the                    :
benefit of ShopLink, Inc.                                         :
                                                                  :
                                                    Plaintiff, :            1:16-cv-7203-GHW
                                                                  :
                           -against-                              :   MEMORANDUM OPINION
                                                                  :       AND ORDER
MIKHAIL VOROTYNTSEV, and ELENA                                    :
VOROTYNTSEV,                                                      :
                                                                  :
                                               Defendants :
                                                                  :
         and,                                                     :
                                                                  :
SHOPLINK, Inc.                                                    :
                                                                  :
                                     Nominal Defendant. :
----------------------------------------------------------------- :
MIKHAIL VOROTYNTSEV                                               :
                                                                  :
                                      Third-Party Plaintiff, :
                                                                  :
                            -against-                             :
                                                                  :
YOUNIS ZUBCHEVICH, and DIABETICA                                  :
RESEARCH SOLUTIONS, INC.                                          :
                                                                  :
                                  Third-Party Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

    I.        INTRODUCTION

         Plaintiff Gary Tatintsian filed this lawsuit against Mikhail Vorotyntsev and his wife 1 for

allegedly misappropriating hundreds of thousands of dollars from nominal defendant ShopLink Inc.

(“ShopLink”) to fund their “lavish lifestyle.” After he discovered the misappropriation, Tatintsian



1 Elena Vorotyntsev is also a party in this lawsuit; however, for the purposes of this opinion, “Vorotyntsev”

will refer to Mikhail Vorotyntsev.
filed a complaint against the Vorotyntsevs, bringing claims both directly against Vorotyntsev for

misrepresenting the company’s condition at the time of his investment, and derivatively as a

shareholder on behalf of ShopLink for breach of fiduciary duty, waste, and unjust enrichment.

          After Tatintsian filed suit, ShopLink answered the complaint and asserted eleven

counterclaims against Tatintsian arising out of his alleged plan to usurp ShopLink’s business model

and employees. Vorotyntsev also answered and asserted counterclaims against Tatintsian. For the

reasons that follow, Tatintsian’s motion to dismiss ShopLink’s counterclaims is GRANTED IN

PART and DENIED IN PART and Tatintsian’s motion to dismiss Vorotyntsev’s counterclaims is

GRANTED.

    II.      BACKGROUND2

          The Court assumes familiarity with the facts underlying this case, which were fully set forth

in this Court’s earlier opinions, see ECF Nos. 179-81, and are referred to herein only as necessary.

Mikhail Vorotyntsev founded ShopLink in 2012 to develop software to sell and market goods on

social media. ShopLink’s Answer, Cross-Claims, and Amended Counterclaims (ECF No. 117)

(“CC”) ¶ 40. In January 2013, Vorotyntsev was introduced to Dimitriy Khmaladze, an experienced

software engineer with “special expertise in system frameworks.” Id. ¶¶ 44, 45. Vorotyntsev told

Khmaladze about his ideas for ShopLink, and by February 2013, Khmaladze began working for

ShopLink as its Chief Technology Officer. Id. ¶¶ 46, 48. Later, Vorotyntsev formed AUM Code

LLC (“AUM Code”) with Khmaladze to develop source code and ShopLink’s “back-end

architecture.” Id. ¶ 49. AUM Code has two members—Vorotyntsev, who owns 60 percent of the

company, and Khmaladze, who owns 40 percent. Id. ¶ 50. AUM Code, in turn, has a wholly owned



2 Unless otherwise noted, the facts are taken from ShopLink or Vorotyntsev’s Amended Counterclaims, and
are accepted as true for the purposes of this motion. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152
(2d Cir. 2002). However, “the tenet that a court must accept as true all of the allegations contained in a
complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                        2
subsidiary, IT Adapter LLC, which oversees certain operations for AUM Code and ShopLink. Id.

¶ 51. Khmaladze became the Chief Technology Officer and managing member of AUM Code. Id.

¶ 52. “Over the course of their working relationship, Vorotyntsev and ShopLink relied on

Khmaladze’s superior knowledge and expertise and entrusted him with confidential and proprietary

information concerning his business plan for ShopLink and its affiliates.” Id. ¶ 56.

       In 2014, Vorotyntsev hired Younis Zubchevich, an investment banker and businessman, as a

business advisor to ShopLink. Id. ¶¶ 58, 60. In that capacity, Zubchevich learned proprietary and

confidential information about ShopLink. Id. ¶ 61. In June 2015—as set forth more fully in the

Court’s earlier opinions—Vorotyntsev told his old friend Tatintsian about ShopLink, and in

September 2015, Tatintsian expressed an interest in investing in ShopLink. Id. ¶ 63. Ultimately, in

April 2016, Tatintsian purchased a 2.8 percent stake in the company. Id. ¶ 67. ShopLink alleges that

Tatintsian ultimately “devised a scheme to use his resources to punish Vorotyntsev, take ShopLink’s

business plan and usurp its technology” because Vorotyntsev declined to accept additional

investments from Tatintsian’s associates. Id. ¶¶ 68, 71, 74-75. In furtherance of this scheme,

Tatintsian allegedly induced Zubchevich and Khmaladze to leave ShopLink and help Tatintsian

develop a competing business. Id. ¶ 78.

       In the months following Tatintsian’s investment in the company, Tatintsian allegedly

received copies of ShopLink’s bank statements on the condition that he keep them confidential;

Tatintsian nonetheless shared them with Khmaladze and Zubchevich. Id. ¶ 86. Tatintsian contacted

ShopLink investors, telling them that ShopLink was a scam and that Vorotyntsev had lied about

ShopLink’s ownership of the underlying technology. Id. ¶ 87. Tatintsian and Zubchevich tried to

induce Khmaladze to stop communicating with Vorotyntsev and to prevent Vorotyntsev from

accessing ShopLink and AUM Code’s code base and his IT Adapter email account. Id. ¶ 92. They




                                                  3
also tried to convince Khmaladze to resign as CTO of ShopLink and to work for Zubchevich and

Tatintsian instead. Id.

           Khmaladze did in fact resign on September 11, 2016, and he terminated Vorotyntsev’s

access to ShopLink and AUM Code’s proprietary source code. Id. ¶ 93. The next day, Khmaladze

“disavowed his association with AUM Code and IT Adapter,” and rescinded Vorotyntsev’s access to

his IT Adapter email account. Id. ¶ 95. Khmaladze also refused to release funds to pay software

developers and to pay other expenses necessary to complete the development of ShopLink and

AUM Code’s technology. Id. ¶ 94. To date, Khmaladze has refused to provide Vorotyntsev access

to the “Assembla code repository” where ShopLink’s source code is stored. Id. ¶ 96.

    III.      PROCEDURAL HISTORY

           ShopLink filed Cross-Claims and Amended Counterclaims against Tatintsian and

Zubchevich. The Counterclaims contain claims against Tatintsian for: (1) tortious interference with

existing contractual relations with Zubchevich; (2) tortious interference with prospective business

relations with Zubchevich; (3) tortious interference with existing contractual relations with

Khmaladze; (4) tortious interference with prospective business relations with Khmaladze; (5)

tortious interference with prospective business relations with investors; (6) breach of contract

premised on a breach of the duty of good faith and fair dealing; (7) aiding and abetting Khmaladze’s

breach of fiduciary duty; (8) aiding and abetting Zubchevich’s breach of fiduciary duty; (9) unfair

competition perpetrated by civil conspiracy; (10) conversion perpetrated by civil conspiracy; and (11)

breach of fiduciary duty perpetrated by civil conspiracy.

           Tatintsian moved to dismiss ShopLink’s counterclaims. Mem. of Law in Supp. of Mot. to

Dismiss (ECF No. 167) (“Tatintsian Mem.”). ShopLink filed an opposition to Tatintsian’s motion

to dismiss. Mem. of Law in Opp’n to Mot. to Dismiss (ECF No. 174) (“ShopLink Opp’n”).

Tatintsian filed a reply thereafter. Reply Mem. in Supp. of Mot. to Dismiss (ECF No. 177)


                                                   4
(“Tatintsian Reply”). In its opposition to Tatintsian’s motion to dismiss, ShopLink voluntarily

withdrew Count 11, a claim for breach of fiduciary duty perpetrated by civil conspiracy. ShopLink

Opp’n at 25 n.9.

          ShopLink also asserted a number of cross-claims against Zubchevich, but Zubchevich has

not moved to dismiss those cross-claims.

          Vorotyntsev filed an Amended Answer and Counterclaims against Tatintsian. Vorotyntsev’s

Amended Answer and Counterclaims (ECF No. 89) (“Vorotyntsev CC”). Vorotyntsev’s

Counterclaims contain claims against Tatintsian for: (1) aiding and abetting Khmaladze and

ITAdapter Corporation Inc.’s breach of fiduciary duty; (2) aiding and abetting Zubchevich’s breach

of fiduciary duty; and (3) civil conspiracy.

          Tatintsian moved to dismiss Vorotyntsev’s counterclaims. Mem. of Law in Supp. of Mot. to

Dismiss (ECF No. 143) (“Tatintsian Mem. II”). Vorotyntsev filed an opposition to Tatintsian’s

motion to dismiss. Mem. of Law in Opp’n to Mot. to Dismiss (ECF No. 176) (“Vorotyntsev

Opp’n”). Tatintsian filed a reply thereafter. Reply Mem. in Supp. of Mot. to Dismiss (ECF No.

178) (“Tatintsian Reply II”).

    IV.      LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). It is not enough for a plaintiff to allege facts that are consistent with liability; the complaint

must “nudge” claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. “To

survive dismissal, the plaintiff must provide the grounds upon which his claim rests through factual


                                                       5
allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI Commc’ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

         Determining whether a complaint states a plausible claim is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.

at 679. The court must accept all facts alleged in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008)

(per curiam). However,

                “[t]hreadbare recitals of the elements of a cause of action, supported
                by mere conclusory statements, do not suffice.” A complaint must
                therefore contain more than “naked assertion[s] devoid of further
                factual enhancement.” Pleadings that contain “no more than
                conclusions . . . are not entitled to the assumption of truth” otherwise
                applicable to complaints in the context of motions to dismiss.

DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 87-88 (2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678-

79). Thus, a complaint that offers “labels and conclusions” or “naked assertion[s]” without “further

factual enhancement” will not survive a motion to dismiss. Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555, 557).

    V.      SHOPLINK’S COUNTERCLAIMS

            a. Tortious Interference with Existing Contractual Relations (Counts One and Three)

         ShopLink’s First and Third Counterclaims for tortious interference with existing contractual

relations with Zubchevich and Khmaladze fail to state a claim because ShopLink failed to allege that

the relationships between ShopLink and each of Zubchevich and Khmaladze were anything other

than at-will employment relationships. “Under New York law, the elements of tortious interference

with [an existing contractual relationship] are (1) the existence of a valid contract between the

plaintiff and a third party; (2) the defendant’s knowledge of the contract; (3) the defendant’s

intentional procurement of the third-party’s breach of the contract without justification; (4) actual

breach of the contract; and (5) damages resulting therefrom.” Kirch v. Liberty Media Corp., 449 F.3d

                                                      6
388, 401 (2d Cir. 2006) (internal quotation marks omitted) (citing Lama Holding Co. v. Smith Barney

Inc., 88 N.Y.2d 413, 424 (1996)). “It is well-settled in New York that ‘[a] contract terminable at will

cannot be the basis for a tortious interference with contract claim’ because ‘there can be no breach

of contract, a necessary element for tortious interference with contract, when the contract may be

terminated at will.’” Discover Grp., Inc. v. Lexmark Int’l, Inc., 333 F. Supp. 2d 78, 83-84 (E.D.N.Y.

2004) (quoting AIM Int’l Trading, L.L.C. v. Valcucine S.P.A., No. 02 CIV. 1363 (PKL), 2003 WL

21203503, at *5 (S.D.N.Y. May 22, 2003) (collecting cases)).

        ShopLink’s First and Third Counterclaims for tortious interference with existing contractual

relations with Zubchevich and Khmaladze fail to state a claim because ShopLink failed to allege that

the relationships between ShopLink and Zubchevich or Khmaladze were anything other than at-will

employment relationships. “It is . . . settled law in New York that, absent an agreement establishing

a fixed duration, an employment relationship is presumed to be a hiring at will, terminable at any

time by either party.” Arledge v. Stratmar Sys., Inc., 948 F.2d 845, 847-48 (2d Cir. 1991) (internal

quotation marks omitted) (quoting Sabetay v. Sterling Drug, Inc., 69 N.Y.2d 329, 333 (1987)). With

respect to its first counterclaim, ShopLink merely alleges that it “engaged” Zubchevich to provide

business advice and that ShopLink and Zubchevich “intended to conclude a binding agreement.”

CC ¶¶ 60-62, 105. To translate this pleading, ShopLink concedes that it did not conclude a binding

agreement—it only intended to do so. Because there was no binding agreement, there is no basis to

conclude that the alleged “engagement” was any more than an at-will employment relationship.

        With respect to its third counterclaim, ShopLink alleges that Khmaladze agreed to develop

ShopLink software and, in return, ShopLink would “make cash payments to Khmaladze as

necessary to meet his and his family’s financial needs.” Id. ¶ 124. These allegations do not support

an inference that the relationship between ShopLink and Zubchevich or ShopLink and Khmaladze

could be classified as anything other than an at-will relationship.


                                                    7
        In response to Tatintsian’s assertion that ShopLink’s claim must fail because the underlying

agreements were terminable at will, ShopLink does not point to allegations showing that the

contracts were for a fixed duration, but rather asserts that “whether ShopLink’s claims are styled as

tortious interference with ‘existing’ contracts or with ‘prospective’ business relations does not

matter.” ShopLink Opp’n at 9. To the contrary, the New York Court of Appeals has made clear

that “inducing breach of a binding agreement and interfering with a nonbinding ‘economic relation’

can both be torts, but that the elements of the two torts are not the same.” Carvel Corp. v. Noonan,

3 N.Y.3d 182, 189 (2004). Indeed, “a claim for interference with a contract terminable at will is

actually a claim for tortious interference with prospective contractual relations.” AIM Int’l Trading,

L.L.C., 2003 WL 21203503, at *5 n.12 (citing Waste Serv., Inc. v. Jamaica Ash & Rubbish Removal Co.,

Inc., 691 N.Y.S.2d 150, 151 (App. Div. 2d Dep’t 1999)).

        As a result, because “[a] contract terminable at will cannot be the basis for a tortious

interference with contract claim,” Discover Grp., Inc., 333 F. Supp. 2d at 84 (citation omitted), and

because ShopLink has not alleged any facts suggesting its relationships with Khmaladze and

Zubchevich were anything other than at will, ShopLink’s counterclaims against Tatintsian for

tortious interference with existing contractual relations—Counterclaims One and Three—are

dismissed.

             b. Tortious Interference with Prospective Business Relations (Counts Two, Four, and Five)

        ShopLink’s counterclaims for tortious interference with prospective business relations fail as

to their allegations regarding Zubchevich and Khmaladze because ShopLink failed to allege that

Tatintsian’s alleged scheme involved wrongful conduct directed at Zubchevich and Khmaladze;

however, the counterclaims directed at interference with one or more investors are adequately

pleaded because ShopLink has sufficiently alleged a particular business relationship with which

Tatintsian allegedly interfered. To state a claim for tortious interference with prospective business


                                                        8
relations, a plaintiff must allege that: “(1) there was a business relationship with a third party; (2)

defendant knew of that relationship and intentionally interfered with it; (3) defendant either acted

solely out of malice or used wrongful means; and (4) defendant’s interference caused injury to the

relationship with the third party.” Vinas v. Chubb Corp., 499 F. Supp. 2d 427, 434 (S.D.N.Y. 2007)

(internal citation omitted).

        “‘Wrongful means’ include physical violence, fraud or misrepresentation, civil suits and

criminal prosecutions, and some degrees of economic pressure; they do not, however, include

persuasion alone. . . .” Guard-Life Corp. v. Parker Hardware Mfg. Corp., 50 N.Y.2d 183, 191 (1980)

(citation omitted).

        [T]he plaintiff must show that defendant’s conduct was not “lawful” but “more
        culpable.” The implication is that, as a general rule, the defendant’s conduct must
        amount to a crime or an independent tort. Conduct that is not criminal or tortious
        will generally be “lawful” and thus insufficiently “culpable” to create liability for
        interference with prospective contracts or other nonbinding economic relations.

Carvel Corp., 3 N.Y.3d at 190. “While New York law recognizes the tort of interference with both

prospective and existing contracts, ‘greater protection is accorded an interest in an existing contract

. . . than to the less substantive, more speculative interest in a prospective relationship (as to which

liability will be imposed only on proof of more culpable conduct on the part of the interferer).’”

White Plains Coat & Apron Co. v. Cintas Corp., 8 N.Y.3d 422, 425-26 (2007) (quoting Guard-Life Corp.

50 N.Y.2d at 191). The New York Court of Appeals has recognized that one exception to the rule

that the defendant’s conduct must be criminal or independently tortious is “where a defendant

engages in conduct ‘for the sole purpose of inflicting intentional harm on plaintiffs.’” Carvel Corp., 3

N.Y.3d at 190 (quoting NBT Bancorp, Inc. v Fleet/Norstar Fin. Group, Inc., 628 N.Y.S.2d 408 (3d Dep’t

1995), aff’d, 87 N.Y.2d 614 (1996)). “[C]onduct constituting tortious interference with business

relations is, by definition, conduct directed not at the plaintiff itself, but at the party with which the

plaintiff has or seeks to have a relationship.” XYZ Two Way Radio Serv., Inc. v. Uber Techs., Inc., 214 F.


                                                     9
Supp. 3d 179, 187 (E.D.N.Y. 2016) (internal quotation marks omitted) (citing Carvel Corp., 3 N.Y.3d

at 192).

           Here, ShopLink failed to allege that Tatintsian’s alleged scheme involved “culpable” conduct

directed at Zubchevich and Khmaladze. 3 ShopLink alleged that Tatintsian personally threatened

Vorotyntsev and his wife and breached contractual obligations to them by distributing ShopLink’s

confidential bank statements. E.g., CC ¶¶ 119, 141. However, these threats and breaches of

contractual obligations were directed at, and allegedly harmed, Vorotyntsev and his wife. They were

not directed at the parties with whom ShopLink sought to have a relationship—Zubchevich and

Khmaladze. Because a claim for tortious interference with prospective business relations must rest

on conduct directed at the parties with whom the plaintiff seeks to have a relationship, ShopLink—

with respect to its allegations involving Tatintsian’s conduct directed at the Vorotyntsevs—does not

adequately plead a claim for tortious interference with prospective business relations with

Zubchevich and Khmaladze.

           ShopLink’s claim for tortious interference with prospective business relations with respect to

one or more unidentified investors, however, is adequately pleaded. Tatintsian argues that the claim

must be dismissed because ShopLink does not sufficiently allege any particular, existing business

relationships with which Tatintsian allegedly interfered. ShopLink alleges that Tatintsian interfered

with “several investors” with whom ShopLink has business relations. In particular, ShopLink alleges




3 Vorotyntsev pled facts which could support ShopLink’s claim of tortious interference with prospective
business relations with respect to Khmaladze. See Vorotyntsev CC ¶ 47 (“Upon information and belief,
Zubchevich told Khmaladze that Tatintsian was going to sue Vorotyntsev and ShopLink and that he might
name Khmaladze as well.”) This pleading seems to support an inference of an improper threat of civil
litigation directed at Khmaladze. However, this fact was not considered in the adjudication of ShopLink’s
claim as it only appears in Vorotyntsev’s personal counterclaims and was not referenced in any of ShopLink’s
pleadings or subsequent materials. See, e.g., McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.
2007) (“In general, our review is limited to the facts as asserted within the four corners of the complaint, the
documents attached to the complaint as exhibits, and any documents incorporated in the complaint by
reference.”).

                                                      10
that Tatintsian “falsely and tortiously told one or more investors that ShopLink is a ‘fraud.’”

CC ¶ 149. It further alleges that, Tatintsian falsely told one investor that ShopLink had no existing

software “at all.” CC ¶ 150. ShopLink also alleged that these false statements had consequences:

there was “at least one specific investor who, as a result of Tatintsian’s wrongful conduct, severed

his business relations with ShopLink.” Id. ¶¶ 146, 148, 151.

        These pleaded facts are adequate to state a claim. ShopLink has identified a specific

relationship, the nature of the relationship, and pleaded that it was affected by independently

tortious conduct. Tatintsian argues that ShopLink’s claim should fail because it chose not to identify

the name of the specific investor—but the investor is specifically identified for purposes of notice

pleading; and, indeed, ShopLink has offered to provide the name of the investor referenced

anonymously in the complaint.

            c.   Breach of Contract Based on a Breach of the Implied Duty of Good Faith and Fair Dealing
                 (Count Six)

        ShopLink has failed to state a claim for breach of contract based on a breach of the implied

duty of good faith and fair dealing because there is no basis for the Court to conclude that Tatintsian

had an implied contractual duty not to engage in conduct harmful to ShopLink. “Under New York

law, a covenant of good faith and fair dealing is implied in all contracts.” Matana v. Merkin, 957 F.

Supp. 2d 473, 493 (S.D.N.Y. 2013) (quoting State Street Bank & Trust Co. v. Inversiones Errazuriz Ltd.,

374 F.3d 158, 169 (2d Cir. 2004)). “Encompassed within the implied obligation of each promisor to

exercise good faith are any promises which a reasonable person in the position of the promisee

would be justified in understanding were included.” Matana, 957 F. Supp. 2d at 493 (quoting Dalton

v. Educ. Testing Serv., 87 N.Y.2d 384, 389 (1995)). Furthermore, the “covenant embraces a pledge

that ‘neither party shall do anything which will have the effect of destroying or injuring the right of

the other party to receive the fruits of the contract.’” 511 W. 232nd Owners Corp. v. Jennifer Realty Co.,

98 N.Y.2d 144, 153 (2002) (citing Dalton v. Educational Testing Service, 87 N.Y.2d 384, 389 (1995)).
                                                      11
However, “the obligation of good faith does not create obligations that go beyond those intended

and stated in the language of the contract.” Wolff v. Rare Medium, Inc., 210 F. Supp. 2d 490, 497

(S.D.N.Y. 2002) (citation omitted), aff’d, 65 F. App’x 736 (2d Cir. 2003); see also 22A N.Y. Jur. 2d

Contracts § 423 (“The implied covenant of good faith and fair dealing cannot contradict explicit and

unambiguous terms of parties’ agreement, render contract provisions ineffective, or create additional

obligations not contained in the agreement.”).

        Here, ShopLink alleges that Tatintsian bought a 2.8% stake in ShopLink pursuant to a

Subscription Agreement (the “Agreement”). CC ¶¶ 67, 161. ShopLink concedes that the

Agreement “does not contain an express provision requiring [Tatintsian] to refrain from engaging in

conduct detrimental to ShopLink,” but asserts that Tatintsian nonetheless “had an implied duty to

refrain from engaging” in such conduct. Id. ¶ 161, 162. However, as explained above, “the

obligation of good faith does not create obligations that go beyond those intended and stated in the

language of the contract,” Wolff, 210 F. Supp. 2d at 497, and ShopLink points to nothing in the

Agreement, nor any law, in support of its position that such an “implied duty” exists for a 2.8%

shareholder. In point of fact, as a general matter, “a stockholder of a corporation is not precluded

from engaging in a business similar to, or in competition with, that conducted by the company.”

14A N.Y. Jur. 2d Business Relationships § 842. Because the Court has no basis to read into the

Agreement an implied duty to refrain from engaging in conduct detrimental to ShopLink, this claim

is dismissed. See Mandelkow v. Child & Family Servs. of Erie Cty., 859 N.Y.S.2d 321, 323 (2008)

(affirming grant of summary judgment on claim for breach of the implied duty of good faith and fair

dealing where there was no provision in the relevant agreement that expressly prohibited plaintiffs

from engaging in the conduct at issue because “no obligation may be implied because the record

contains no evidence that plaintiffs’ actions were inconsistent with other terms of the contractual




                                                   12
relationship.” (citing Murphy v. American Home Prods. Corp., 58 N.Y.2d 293, 304 (1983); Aventine Inv.

Mgt. v. Canadian Imperial Bank of Commerce, 697 N.Y.S.2d 128 (App. Div. 2d Dep’t 1999))).

            d. Aiding and Abetting Breach of Fiduciary Duty (Counts Seven and Eight)

        ShopLink has stated a claim for aiding and abetting a breach of fiduciary duty as to

Khmaladze, but not as to Zubchevich. At the outset, the Court notes that the parties dispute

whether Delaware or New York law applies to ShopLink’s breach of fiduciary duty claims.

“Because a choice of law analysis is fact intensive, courts often decline to make a choice of law

determination at the motion to dismiss stage.” Smith v. Railworks Corp., No. 10-cv-3980 (NRB), 2011

WL 2016293, at * 6 n.12 (S.D.N.Y. May 17, 2011). So too here. The Court need not resolve this

dispute at this stage of the case, because the outcome is the same under the law of either state.

        Under Delaware law, “[a] fiduciary relationship is a situation where one person reposes

special trust in another or where a special duty exists on the part of one person to protect the

interests of another.” Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d 106, 113 (Del. 2006)

(citation omitted). “Under New York law, a fiduciary duty arises if ‘confidence is reposed on one

side and there is resulting superiority and influence on the other.’” In re Refco Inc. Sec. Litig., 826 F.

Supp. 2d 478, 503 (S.D.N.Y. 2011) (citing United States v. Chestman, 947 F.2d 551, 568 (2d Cir.1991));

see also Daly v. Metropolitan Life Ins. Co., 782 N.Y.S.2d 530, 535 (Sup. Ct. N.Y. Cnty. 1992) (“[A]

fiduciary duty arises, even in a commercial transaction, where one party reposed trust and

confidence in another who exercises discretionary functions for the party’s benefit or possesses

superior expertise on which the party relied.”).

        “Under Delaware law, a claim of aiding and abetting a breach of fiduciary duty (sometimes

referred to as a claim of civil conspiracy) requires: (1) the existence of a fiduciary relationship, (2) a

breach of the fiduciary’s duty, and (3) a knowing participation in that breach by the non-fiduciary.”

BBS Norwalk One, Inc. v. Raccolta, Inc., 60 F. Supp. 2d 123, 129-30 (S.D.N.Y. 1999) (citing In re Santa


                                                     13
Fe Pacific Corp. Shareholder Litig., 669 A.2d 59, 72 (Del. 1995)), aff’d, 205 F.3d 1321 (2d Cir. 2000).

“The New York law governing a claim of aiding and abetting is not materially different.” Raccolta, 60

F. Supp. 2d at 130. “Under New York law, third party liability for participation in a breach of

fiduciary duty is established by showing: (1) a breach by a fiduciary, (2) that the defendant

knowingly induced or participated in the breach, and (3) that the plaintiff suffered damages as a

result of the breach.” Id. at 130 n.2 (citing S & K Sales Co. v. Nike, Inc., 816 F.2d 843 (2d Cir. 1987)).

        ShopLink has adequately pleaded that Khmaladze owed fiduciary duties to ShopLink, and

that he breached those duties. The counterclaims allege, among other things, that he was the Chief

Technology Officer of ShopLink from 2013. CC ¶ 48. Khmaladze resigned from ShopLink on

September 11, 2016, and on the same day terminated the access of ShopLink’s CEO to ShopLink’s

code repository. Id. ¶ 94. He also refused to release funds necessary to permit ShopLink to

continue the development of its technology. Id. Those actions were against the interests of

ShopLink, and harmed the company, the counterclaims allege.

        Tatintsian argues that ShopLink’s claims involving Khmaladze should be dismissed because

any fiduciary relationship that he had with ShopLink ended when he stopped working for ShopLink.

See ShopLink Mem. at 16, 19. However, a fiduciary duty may continue after the termination of an

employment relationship. See Am. Fed. Grp., Ltd. v. Rothenberg, 136 F.3d 897, 914 (2d Cir. 1998)

(citing Abbott Redmont Thinlite Corp. v. Redmont, 475 F.2d 85, 88 (2d Cir. 1973); Restatement (Second)

of Agency § 396); see also Wayman Fire Prot., Inc. v. Premium Fire & Sec., LLC, No. CIV.A. 7866-VCP,

2014 WL 897223, at *22 (Del. Ch. Mar. 5, 2014), judgment entered, (Del. Ch. 2014). And here, some of

the alleged improper conduct by Khmaladze took place on the same day that he submitted his letter

of resignation. On these facts, the Court cannot conclude as a matter of law that Khmaladze did not

have continuing fiduciary duties at the time of his alleged breach.




                                                     14
        ShopLink also sufficiently pleaded that Tatintsian participated in Khamaladze’s alleged

breach of his fiduciary duty. See, e.g., CC ¶ 99 (“Upon information and belief, Khmaladze’s lawsuit

and his efforts to convert ShopLink and AUM Code’s intellectual property and sever ties with

ShopLink and Vorotyntsev have been instigated, orchestrated, and funded by Tatintsian.”); see also id.

¶¶ 92-96. As a result, the aiding and abetting claim is adequately pleaded as to Tatintsian’s acts

involving Khmaladze.

        The same is not true of Count Eight—ShopLink’s claim regarding Zubchevich’s alleged

breach of fiduciary duty—because the counterclaims do not adequately plead that Zubchevich owed

a fiduciary duty to ShopLink. ShopLink alleges that the company engaged Zubchevich “as a

business advisor, including to create corporate governance policies and procedures.” Id. ¶¶ 60, 102.

ShopLink never alleged that Zubchevich was an employee or an officer of ShopLink; payments were

made to him and his company in exchange for his services. Id. ¶¶ 62, 105. ShopLink “worked

closely with Zubchevich over the course of several years.” Id. ¶ 61. The counterclaims allege that

Zubchevich breached a contractual relationship to provide the requested services. Id. ¶ 108.

Beyond these specific facts, ShopLink only makes a series of conclusory allegations regarding the

nature of the relationship between Zubchevich, which broadly track the legal definition of a

fiduciary—such as that they “entrusted [him] with proprietary and confidential information

concerning ShopLink’s business plan and relied on [him] to apply his superior expertise and

knowledge to recommend and implement best practices.” Id. ¶¶ 61, 81. These naked assertions are

insufficient to support this claim and the specific facts that have been pleaded—that Zubchevich

was paid to provide specific advice to the company as a business advisor—suggest that Zubchevich

did not owe fiduciary duties to the company. As a result, Count Eight must be dismissed.




                                                  15
            e. Unfair Competition by Civil Conspiracy (Count Nine)

        ShopLink’s unfair competition by civil conspiracy claim is adequately pleaded. “The

elements of a civil conspiracy under New York law are (1) the corrupt agreement between two or

more persons, (2) an overt act, (3) their intentional participation in the furtherance of a plan or

purpose, and (4) the resulting damage.” Piccoli A/S v. Calvin Klein Jeanswear Co., 19 F. Supp. 2d 157,

173 (S.D.N.Y. 1998) (citation and internal quotation marks omitted). Tatintsian challenges the

sufficiency of this claim on the basis of his contention that the counter claims do not adequately

plead unfair competition. But the facts alleged fall within the broad range of unfair practices

encompassed within that cause of action.

        To sustain an unfair competition claim involving misappropriation, a plaintiff must

“establish that the defendant: (1) misappropriated the plaintiff’s labors, skills, expenditures, or good

will; and (2) displayed some element of bad faith in doing so.” Apple Mortg. Corp. v. Barenblatt, 162 F.

Supp. 3d 270, 284 (S.D.N.Y. 2016) (citing Barbagallo v. Marcum LLP, 820 F. Supp. 2d 429, 446

(E.D.N.Y. 2011)). Additionally, a claim for unfair competition requires “competition in the

marketplace or similar actions designed for commercial benefit.” Capitol Records, Inc. v. Naxos of Am.,

Inc., 4 N.Y.3d 540, 563 (2005) (citations omitted); see also Arista Records LLC v. Lime Grp. LLC, 784 F.

Supp. 2d 398, 437 (S.D.N.Y. 2011) (describing one of the elements of unfair competition claim as

“competition in the marketplace or similar actions designed for commercial benefit.” (citing Capitol

Records, Inc. v. City Hll Records, Inc., 2008 WL 2811481, at *4 (S.D.N.Y. July 18, 2008)). “Under New

York law, an unfair competition claim encompasses a broad range of unfair practices.” MCM Prod.

USA, Inc. v. Botton, No. 16 CIV. 1616, 2016 WL 5107044, at *7 (S.D.N.Y. Sept. 19, 2016) (citing

American Footwear Corp. v. Gen’l Footwear Co., 609 F.2d 655, 662 (2d Cir. 1979)).

        New York courts have noted the “incalculable variety” of illegal practices falling within
        the unfair competition rubric, calling it a “broad and flexible doctrine” that depends
        “more upon the facts set forth . . . than in most causes of action[.]” . . . It has been
        broadly described as encompassing “any form of commercial immorality,” or simply
                                                   16
        as “endeavoring to reap where (one) has not sown,” . . . ; it is taking “the skill,
        expenditures and labors of a competitor,” and “misappropriati(ng) for the commercial
        advantage of one person . . . a benefit or ‘property’ right belonging to another.”

Roy Exp. Co. Establishment v. CBS, 672 F.2d 1095, 1105 (2d Cir. 1982) (internal citations omitted). 4

        “Although the law of unfair competition is ‘a broad and flexible doctrine,’ . . . its reach is not

without limits.” MCM Prod. USA, 2016 WL 5107044, at *7 (quoting Roy Export, 672 F.2d at 1105).

“‘[T]he essence of an unfair competition claim is that the defendant has misappropriated the labors

and expenditures of another and has done so in bad faith.’” MCM Prod. USA, 2016 WL 5107044, at

*7 (quoting Coca-Cola North America v. Crawley Juice, Inc., Nos. 09 CV 3259 (JG) (RML), 09 CV 3260

(KAM) (RML), 09 CV 3279 (ERK)(RML), 2011 WL 1882845 (E.D.N.Y. May 17, 2011)).

        Shoplink’s pleadings clearly meet this standard. ShopLink alleges that Tatintsian worked

with others to steal the company’s technology and business plan, CC ¶¶ 78, 93, 94, 96, 187-190. The

purpose of that effort, as alleged, was to pursue the company’s concept and business plan “under

the auspices of a new entity owned and/or operated by Tatintsian, Zubchevich and Khmaladze.” Id.

¶ 189. As alleged, Tatintsian engaged in threatening and coercive activities in order to achieve those

ends. See, e.g., id. ¶¶ 88-91, 188. As a result, the motion to dismiss this claim is denied.

            f.   Conversion by Civil Conspiracy (Count Ten)

        ShopLink’s claim for conversion by civil conspiracy is adequately pleaded. “To withstand a

motion to dismiss in a conversion claim, a plaintiff must allege: (1) the property subject to




4 In Jeffrey Milstein, Inc. v. Greger, Lawlor, Roth, Inc., the Second Circuit stated that the “essence of unfair
competition under New York common law is ‘the bad faith misappropriation of the labors and expenditures
of another, likely to cause confusion or to deceive purchasers as to the origin of the goods.’” 58 F.3d 27, 34
(2d Cir.1995) (quoting Rosenfeld v. W.B. Saunders, 728 F. Supp. 236, 249-50 (S.D.N.Y.1990)). While one district
court has relied on that statement to limit the New York common law tort of unfair competition only to
actions “likely to cause confusion or to deceive purchasers as to the origin of the goods,” Applied Info. Mgmt.,
Inc. v. Icart, 976 F. Supp. 149, 156 (E.D.N.Y. 1997), the Court does not believe that the Second Circuit’s
statement in Jeffrey Milstein should be read to so constrain the broad scope of New York common law unfair
competition claims, but rather should be interpreted as a focused statement regarding the application of the
broad doctrine in the context of a case involving the scope of protection for trade dress.

                                                      17
conversion is a specific identifiable thing; (2) plaintiff had ownership, possession or control over the

property before its conversion; and (3) defendant exercised an unauthorized dominion over the

thing in question, to the alteration of its condition or to the exclusion of the plaintiff’s rights.”

Kirschner v. Bennett, 648 F. Supp. 2d 525, 540 (S.D.N.Y. 2009) (citation omitted).

        Here, ShopLink has pleaded that it had ownership rights in a specific identifiable thing—

proprietary software developed by Khmaladze for ShopLink when Khmaladze was ShopLink’s

Chief Technology Officer. See CC ¶¶ 196-98. Although ShopLink’s allegation that it had “certain

rights” to ShopLink software is vague and the counterclaims do not make clear to what extent those

assets are owned by ShopLink as opposed to AUM Code, drawing all reasonable inferences in

ShopLink’s favor, the Court concludes that ShopLink has sufficiently pleaded that it had ownership,

possession, or control over the ShopLink software in question.

        ShopLink has also sufficiently pleaded that Tatintsian conspired with Khmaladze to exercise

an unauthorized dominion over ShopLink’s software. ShopLink alleged that Tatintsian agreed with

Khmaladze and Zubchevich to usurp, among other things, ShopLink’s software in order to benefit

Tatintsian’s new company. See, e.g., CC ¶ 200. ShopLink also alleged that, in furtherance of the

agreement, Tatintsian offered to pay and otherwise induce Khmaladze to steal the software, and that

Khmaladze did ultimately steal the software. See, e.g., id.; see also id. ¶ 201. Finally, ShopLink alleged

that it was damaged as a result of losing access to its code base. See id. ¶ 205.

            g. ShopLink’s Affirmative Defenses Are Dismissed

        The affirmative defenses asserted by ShopLink to the claims brought derivatively on its

behalf are dismissed. Here, Tatintsian asserts that ShopLink’s affirmative defenses should be

dismissed because ShopLink is a nominal defendant, because Tatintsian has not requested any relief

from ShopLink, and because ShopLink only stands to benefit from Tatintsian’s derivative claims on

its behalf. Tatintsian Mem. at 24 (citing Sobba v. Elmen, 462 F. Supp 2d 944, 947 (E.D. Ark. 2006)


                                                    18
for the proposition that “the ‘overwhelming weight of authority’ supports ‘the general rule for

corporate participation in a derivative action’ that ‘unless the derivative action threatens rather than

advances corporate interests, the corporation cannot participate in the defense on the merits’”).

ShopLink concedes that Tatintsian has not requested any relief from ShopLink and further states

that “affirmative defenses may be unnecessary” and that its affirmative defenses are merely “a

further expression of its disavowal of Tatintsian’s claimed representation of the company, its

shareholders, and their interests.” ShopLink Opp’n at 25. Because ShopLink does not meaningfully

oppose Tatintsian’s motion to dismiss the affirmative defenses, Tatintsian’s motion to dismiss

ShopLink’s affirmative defenses is granted. See, e.g., Scott v. JPMorgan Chase & Co., No. 13 CIV. 646

KPF, 2014 WL 338753, at *10 (S.D.N.Y. Jan. 30, 2014) (collecting cases in support of the

proposition that a party may be deemed to have conceded an argument by failing to address it in its

briefing), aff’d, 603 F. App’x 33 (2d Cir. 2015).

    VI.      VOROTYNTSEV’S COUNTERCLAIMS

             a. Aiding and Abetting Breach of Fiduciary Duty (Counts One and Two) 5

          Vorotyntsev’s counterclaims for aiding and abetting breach of fiduciary duty are dismissed

because Vorotyntsev does not have standing to bring them as direct claims. “Under New York law,

a claim is considered derivative where ‘the remedy sought is for the wrong done to the [business

entity].’” Cordts-Auth v. Crunk, LLC, 815 F. Supp. 2d 778, 786 (S.D.N.Y. 2011) (alteration in

original) (citing Billings v. Bridgepoint Partners, LLC, 863 N.Y.S.2d 591, 593 (Sup. Ct. 2008)), aff’d, 479

F. App’x 375 (2d Cir. 2012). “The primary cause of action belongs to the [business entity], and



5 For purposes of this motion, the Court assumes, without holding, that the law of New York applies to
Vorotyntsev’s breach of fiduciary duty claims. The parties have agreed that the Court may apply New York
law to the resolution of this dispute in connection with this motion. See Tatintsian Reply II, at 3. Where “the
parties’ briefs assume that New York substantive law governs the issues . . . such implied consent is . . .
sufficient to establish the applicable choice of law.” Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir.
2009) (quoting Golden Pac. Bancorp v. FDIC, 273 F.3d 509, 514 n.4 (2d Cir. 2001)).

                                                          19
recovery must inure to the benefit of the [business entity].” Cordts-Auth, 815 F. Supp. 2d at 786

(internal citation and quotation marks omitted). “Accordingly, the determination of whether a claim

is direct or derivative turns on who was harmed first, the member or the entity.” Id. (quoting Billings,

863 N.Y.S.2d at 593) (citing Bischoff v. Boar’s Head Provisions Co., 436 F. Supp. 2d 626, 633 (S.D.N.Y.

2006)). Members of an LLC may sue derivatively, and must be members of the LLC at the time of

the offending conduct to bring a derivative action. See, e.g., Billings, 863 N.Y.S.2d at 595.

         Here, Vorotyntsev alleges that because Khmaladze, through ITAdapter Corporation, was a

managing member of AUM Code, both Khmaladze and ITAdapter Corporation owed fiduciary

duties to Vorotyntsev. 6 Vorotyntsev CC ¶ 66. Vorotyntsev’s theory as to the claims relating to

Khmaladze and ITAdapter Corporation’s breaches of fiduciary duties is that Khmaladze and

ITAdapter Corporation breached their duties by, among other things, “attempting to convert

ShopLink and AUM Code’s intellectual property for [their] own benefit,” “refusing to pay IT

Adapter employees or pay third-party expenses for development and operation of the ShopLink and

AUM Code product,” and “abruptly severing ties without assisting in a professional transition of

work and upon information and belief, agreeing to assist Tatintsian and Zubchevich in their efforts

to steal Vorotyntsev’s valuable business plan for themselves.” Vorotyntsev CC ¶ 68; see also

Vorotyntsev Opp’n at 9 (“[Zubchevich and Khmaladze’s] actions in leaving ShopLink, taking the

ShopLink code, revealing confidential information to Tatintsian and participating in the creation of a

competing enterprise using codes [sic] and information developed for ShopLink amount to a breach

of fiduciary duties. . . .”).

         Vorotyntsev alleges that Zubchevich breached his fiduciary duties to him “by, among other

things, willfully neglecting to coordinate corporate records and protocols to support ShopLink’s


6
  Here, the Court need not decide whether Khmaladze did in fact owe fiduciary duties to Vorotyntsev by virtue of
his alleged position as a managing member of AUM Code because the issue was not raised by the parties. However,
the Court notes that it did reach this issue in the related case of Khmaladze v. Vorotyntsev, 16-cv-8029-GHW.

                                                      20
operation as promised and, instead, exploiting his special knowledge of ShopLink’s operations to

induce the departure of [Khmaladze] and conspire with [Tatintsian] to oust Vorotyntsev and usurp

ShopLink’s technology for a competing venture.” Vorotyntsev CC ¶ 74 (emphasis added).

        These claims regarding the alleged theft of AUM Code and ShopLink’s property, ceasing

payment for AUM Code and ShopLink expenses, and usurping AUM Code and ShopLink’s

business plan all fundamentally seek remedies for wrongs done to AUM Code and ShopLink, and as

a result are derivative in nature. See, e.g., In re Stillwater Capital Partners Inc. Litig., 851 F. Supp. 2d 556,

567-68 (S.D.N.Y. 2012) (“Under New York law, a claim is direct if the wrongdoer has breached a

duty owed to the shareholder independent of any duty owing to the corporation wronged.

Allegations of mismanagement or diversion of assets by officers or directors to their own

enrichment, without more, plead a wrong to the corporation only, for which a shareholder may sue

derivatively but not individually.” (internal quotation marks and citations omitted)); Abrams v. Donati,

66 N.Y.2d 951, 953 (1985) (“Allegations of mismanagement or diversion of assets by officers or

directors to their own enrichment without more, plead a wrong to the corporation only, for which a

shareholder may sue derivatively but not individually.”). Accordingly, under New York law, because

these claims are derivative, Vorotyntsev lacks standing to bring them directly.

        Vorotyntsev argues that because he owns over 95% of the stock in ShopLink that his claim

“amounts to a direct injury suffered by [Vorotytnsev].” Vorotytnsev Opp’n at 12. But he cites no

law for this proposition, which runs in the face of the basic legal principles described above. The

Court also finds unpersuasive Vorotyntsev’s claim that “[a]s the inventor of the ShopLink idea, he

has standing to pursue claims which seek to seize this idea from [Vorotyntsev].” Id. Vorotyntsev has

not brought such a direct claim here; instead, these claims are based on alleged breaches by

Zubchevich and Khmaladze of their fiduciary duties—which were owed to the company, if anyone,

not to Vorotyntsev individually.


                                                       21
            b. Civil Conspiracy (Count Three)

        Vorotyntsev’s conspiracy claim arises out of precisely the same conduct as his aiding and

abetting claims—alleged breaches of fiduciary duty by Khmaladze and Zubchevich. Indeed, the

allegations pertaining to the conspiracy claim provide that “[a]s described above in the First and

Second Counterclaims”—the counterclaims for aiding and abetting breach of fiduciary duty—

“Khmaladze and Zubchevich have breached their fiduciary duties to Counterclaim Plaintiff and

Counterclaim Defendant has aided and abetted those breaches of fiduciary duty.” Vorotyntsev CC

¶ 79. Accordingly, Vorotyntsev’s conspiracy claim is dismissed. See, e.g., Kew Gardens Hills Apartment

Owners, Inc. v. Horing Welikson & Rosen, P.C., 828 N.Y.S.2d 98, 101 (2006) (“[T]he seventh cause of

action alleging conspiracy to breach a fiduciary duty should have been dismissed . . . because it is

duplicative of the aiding and abetting cause of action.”); Am. Baptist Churches of Metro. New York v.

Galloway, 710 N.Y.S.2d 12, 18 (2000) (“Finally, the seventeenth cause of action for civil conspiracy

was properly dismissed because it was redundant. While in New York there is no separate tort of

conspiracy, allegations of conspiracy are permitted to connect the actions of separate defendants

with an otherwise actionable tort. Here, ABC Metro’s other claims have already pleaded these torts

and defendants’ alleged collusion to commit them.” (internal quotation marks and citation omitted));

Durante Bros. & Sons v. Flushing Nat. Bank, 755 F.2d 239, 251 (2d Cir. 1985) (“Count 7 added no new

allegations to those of counts 1–6 except to reiterate that Farber and Gelman had conspired to

commit the acts heretofore described. Count 7 was properly dismissed, either as duplicative of

counts 1–6, or as failing to state a claim on which relief may be granted since New York law does

not recognize a substantive tort of conspiracy.” (internal citation omitted)); see also Briarpatch Ltd. LP

v. Phoenix Pictures, Inc., 312 F. App’x 433, 434 (2d Cir. 2009) (“The claim of conspiracy to breach

fiduciary duties fails as well, since it is merely duplicative of the aiding and abetting count.”).




                                                    22
    VII.    LEAVE TO AMEND

        In this circuit, “[i]t is the usual practice upon granting a motion to dismiss to allow leave to

replead.” Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991); see also Fed. R. Civ. P.

15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”). Accordingly,

the Court grants ShopLink and Vorotyntsev leave to amend their respective counterclaims, with

respect to those claims that were dismissed, to correct the deficiencies identified in this opinion.

Any amended complaint must be filed no later than 30 days after the date of this order.

    VIII. CONCLUSION

        For the foregoing reasons, Tatintsian’s motion to dismiss ShopLink’s counterclaims, ECF

No. 166, is GRANTED IN PART and DENIED IN PART, and Tatintsian’s motion to dismiss

Vorotyntsev’s counterclaims, ECF No. 142, is GRANTED. ShopLink’s cross-claims against

Zubchevich proceed, as there has been no motion to dismiss those claims.

        The Clerk of Court is directed to close the motions pending at ECF Nos. 142 and 166.

        SO ORDERED.

 Dated: April 18, 2019                                 _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                     23
